Citation Nr: 0712009	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-03 236	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating higher than 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1973.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2003 rating decision by the 
RO in Buffalo, New York, which granted the veteran's claim 
for service connection for PTSD.  The RO initially assigned a 
30 percent rating for this disability retroactively effective 
from June 20, 2002, the date of receipt of his claim for this 
condition.  He appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In a more recent April 2005 rating decision, during the 
pendency of this appeal, the RO increased the disability 
rating for the veteran's PTSD to 50 percent with the same 
retroactive effective date of June 20, 2002.  That increase, 
however, did not resolve his appeal.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993).


FINDING OF FACT

In March 2007, the RO notified the Board that the veteran 
died in September 2006.


CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to 
adjudicate the merits of the veteran's claim.  38 U.S.C.A. § 
7104(a) (West 2002 & Supp. 2006); 38 C.F.R. § 20.1302 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran-appellant died during the pendency 
of this appeal.  As a matter of law, appellants' claims do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
appellant's death and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


